Stephens, P. J.
1. This is a suit by J. H. O. Cosby against M. F. Wood, to recover for services alleged to have been rendered by the plaintiff and for necessities furnished to the defendant’s wife during her illness, consisting of board and lodging, expenses of nurses, physician’s services and medicine, and the evidence being sufficient to authorize the finding that the defendant’s wife, to whom the alleged services were rendered, who was the foster mother of the plaintiff’s wife, and who raised the plaintiff’s wife from a child, was taken from her home to the plaintiff’s home by the plaintiff’s wife for the purpose of being cared for during sick*381ness by the plaintiffs wife, and that the plaintiffs wife did this out of consideration of love and affection for the defendant’s wife, and of the services which the defendant’s wife had performed in the past for the plaintiff’s wife, and there being evidence that the plaintiff received from the defendant and from the defendant’s wife sums of money to be applied towards the expenses incurred by the plaintiff in looking after and caring for the defendant’s wife, and that, if the defendant was liable to the plaintiff in any amount for nurses and medicine and doctor’s services furnished by the plaintiff to the defendant’s wife, the money so received by the plaintiff was sufficient compensation, the verdict for the defendant was authorized. It was, under all the evidence, a question of fact for the jury whether the defendant owed the plaintiff anything. The court did not err in overruling the plaintiff’s motion for new trial, which was made on the general grounds only.

Judgment affirmed.


Sutton and Belton, JJ., concur.